1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     HERMAN R. CANTRELL,                                      Case No. 3:19-cv-00698-MMD-CLB
4                                              Plaintiff                     ORDER
5            v.
6     ISIDRO BACA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On November 19, 2019, Plaintiff, who is an inmate in the custody of the Nevada

11   Department of Corrections, submitted a civil rights complaint pursuant to 42 U.S.C. §

12   1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

13          On December 9, 2019, this Court denied Plaintiff’s application to proceed in forma

14   pauperis, without prejudice, because Plaintiff had not submitted a signature on the

15   acknowledgement portion on page 3 of the application. (ECF No. 3). Further, the Court

16   granted Plaintiff an opportunity to cure the deficiencies of his application to proceed in

17   forma pauperis, or in the alternative, pay the full filing fee for this action, within thirty days

18   from the date of the order. (Id.) The thirty-day period has now expired, and Plaintiff has

19   not filed another application to proceed in forma pauperis, paid the full filing fee, or

20   otherwise responded to the Court’s order.

21          The Court now reassesses Plaintiff’s original application to proceed in forma

22   pauperis at ECF No. 1 and will consider Plaintiff’s application complete.              As such,

23   Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is reinstated. Further,

24   Plaintiff’s case shall be placed in line for screening.

25   ///

26   ///

27   ///

28   ///
1    II.   CONCLUSION
2          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
3    in forma pauperis (ECF No. 1) is considered complete. The Clerk of the Court is
4    instructed to reinstate the application to proceed in forma pauperis (ECF No. 1) as an
5    active, pending motion.
6          DATED: January 16, 2020.
7
8                                           UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
